ORDER
Upon consideration of the Petition for Discretionary Review filed by plaintiff on the 18th day of January 2013, the Court allows Defendant’s Petition for Discretionary Review for the limited purpose of remanding to the Court of Appeals for reconsideration. Upon reconsideration, the Court of Appeals should review the instruction and evidentiary issues for plain error in light of our decision in State v. Lawrence, — N.C. —, 723 S.E.2d 326 (2012), and the Rules of Appellate Procedure, Rule 10(a)(4); and the court should review the closing argument issue for gross impropriety in light of State v. Campbell, 359 N.C. 644 (2005).
Beasley, J., Recused.
s/Jackson. J.
For the Court